Citation Nr: 0943377	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  04-27 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected bilateral pes planus with 
hammertoes.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1976 to August 1980.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  That rating decision, in part, 
denied the Veteran's attempt to reopen his claim for service 
connection for a right knee disability.  A July 2007 Board 
decision reopened this claim based upon the submission of new 
and material evidence.  Accordingly, the issue of service 
connection for a right knee disability is presently on 
appeal.

The issue of entitlement to a disability rating in excess of 
30 percent for service-connected bilateral pes planus with 
hammertoes is on appeal from a July 2004 rating decision by 
the RO in Phoenix, Arizona.   

During the development of the present appeal, the Veteran has 
moved between residences in California and Arizona.  In 
October 2009, the Veteran informed VA that had moved back to 
Arizona.  

In August 2005, a hearing was held before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.

The case was previously before the Board in April 2006 and 
July 2007, when it was remanded for additional development.  
The Board now proceeds with its review of the appeal with 
respect to the issue of service connection for a right knee 
disability.  

The issue of entitlement to a disability rating in excess of 
30 percent for service-connected bilateral pes planus with 
hammertoes is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current right knee disability, 
diagnosed as arthritis.  

2.  The Veteran reports injuring his right knee during active 
service at the same time that he incurred an injury to his 
left knee.

3.  The Veteran is service-connected for bilateral pes 
planus.  

4.  The evidence is at least in equipoise as to whether the 
service-connected pes planus aggravates the Veteran's right 
knee disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right knee disability have been met.  38 U.S.C.A. §§ 101(16), 
1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veteran's claim for service connection for a right knee 
disability has been considered with respect to VA's duties to 
notify and assist.  Given the favorable outcome noted above, 
no conceivable prejudice to the Veteran could result from 
this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Establishing service connection for a disability requires the 
existence of a "current disability" and a relationship or 
connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303; Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  Absent evidence of a current disease or injury, 
service connection cannot be granted.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disability.  38 C.F.R. § 3.310(a).  This is commonly referred 
to as "secondary" service connection.  Any additional 
impairment of earning capacity resulting from a service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition is considered a part of 
the original condition.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).

The Veteran's service treatment records reveal that in 
February 1980 he was treated for complaints of left knee 
pain.  He indicated that he injured the knee two weeks 
earlier.  He reported symptoms of pain in the patella and 
weakness of the left knee.  The diagnosis was left knee 
weakness and he was given strengthening exercises for 
treatment.  In July 1980, separation examination of the 
Veteran was conducted.  On the report of medical history, the 
Veteran did not indicate the presence of any knee symptoms.  
Clinical evaluation of the lower extremities was normal.  
There is no evidence in any of the service treatment records 
that the Veteran was ever treated for any injury of the right 
knee.  

In June 1981, a VA Compensation and Pension examination of 
the Veteran was conducted.  The Veteran did not report any 
symptoms related to his right knee at this time.  

A December 2002 VA treatment record reveals that the Veteran 
was seen for complaints of pain and swelling of this right 
knee.  The Veteran reported having knee pain since his foot 
surgery for hammertoes during active service.  Physical 
examination revealed that the right knee was stable, but 
there was swelling and tenderness.  

A March 2003 VA treatment record reveals that the Veteran was 
again treated for complaints of right knee pain.  He reported 
having a post-service injury to his right knee in 1985, which 
resulted in arthroscopic surgery and meniscetomy at that 
time.  He reported that the knee pain was relieved by the 
surgery, but that it had recently begun to worsen in the last 
four years.  Moderate effusion of the right knee was noted on 
physical examination.  X-ray examination of the right knee 
revealed severe degenerative joint disease of the right knee.  

In April 2003, a VA examination of the Veteran was conducted.  
He reported favoring his left knee since the in-service 
injury with gradual onset of resulting right knee pain.  He 
also reported having arthroscopic surgery to the right knee 
after service in 1985. Physical examination of the right knee 
revealed the presence of residual surgical scars which were 
not previously noted in any of the medical evidence of 
record.  A January 2004 VA examination report indicated that 
the Veteran's history of right knee symptoms was due to a 
basketball injury in 1985, post-service, which required 
surgical treatment with a meniscetomy.

A July 2004 treatment record from the Veteran's private 
podiatrist indicates that the Veteran has bilateral foot 
pain, bilateral knee pain, and low back pain.  The 
podiatrist's medical opinion was that the service-connected 
foot disability could be aggravating the Veteran's knee 
disorders.  

An October 2004 VA outpatient treatment record reveals that 
the Veteran was seen for orthopedic consultation for 
complaints of knee pain, albeit primarily related to his left 
knee.  The treating orthopedist indicated the opinion that 
"flat feet tend to aggravate patellofemoral problems, but 
not vice versa."  

In August 2005, the Veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  He 
testified that during service he injured his right knee at 
the same time as his left knee, but that his left knee was 
worse and that is what was treated.  He also asserted his 
belief that the variation in gait caused by his service-
connected pes planus and left knee disorders caused him to 
develop right knee pain.  

In the September 2006 VA examination report, the physician 
expressed the medical opinion that the Veteran's service-
connected flat feet were not aggravating the Veteran's back 
disorder.  


In January 2009, the most recent VA Compensation and Pension 
examination of the Veteran was conducted.  After full 
examination, the diagnosis of the right knee was status post 
surgery with marked degenerative joint disease.  The medical 
opinion expressed by the examiner was the right knee disorder 
was not caused by or aggravated by the Veteran's service-
connected pes planus.  The examiner indicated that the right 
knee was injured during service based upon the medical 
history provided by the Veteran, which is not entirely 
supported by the medical documents of record.  

In October 2009, the Veteran submitted a medical opinion 
dated September 2009 from his private podiatrist.  This 
medical opinion unequivocally expressed that the Veteran's 
service-connected pes planus was aggravating the Veteran's 
knees.  

The Veteran has a current right knee disability, presently 
diagnosed as arthritis, degenerative joint disease.  There is 
no contemporaneous evidence of a right knee injury during 
service.  The evidence does show that the Veteran had a right 
knee injury and surgery after service.  However, the Veteran 
is service-connected for bilateral pes planus and a left knee 
disorder.  While there is medical evidence in the form of a 
medical opinion against the claim, the medical opinions of 
his private podiatrist and a treating VA orthopedic 
specialist in 2004 state that the service-connected flat feet 
are aggravating the Veteran's knees.  At a minimum, the 
evidence is in equipoise, the criteria for service connection 
based upon aggravation are met, and service connection is 
warranted.  See Allen v. Brown, 7 Vet. App. 439 (1995).  


ORDER

Service connection for a right knee disability is granted.  





REMAND

The Veteran claims entitlement to a disability rating in 
excess of 30 percent for service-connected bilateral pes 
planus with hammertoes.  In January 2009, the most recent VA 
Compensation and Pension examination of the Veteran was 
conducted.  This examination provided medical evidence needed 
to rate the Veteran's service-connected bilateral pes planus 
with hammertoes.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  

In October 2009, the Veteran submitted a medical record from 
his private podiatrist dated September 2009.  The medical 
evidence contained in this record indicates symptoms related 
to the Veteran's service-connected pes planus that appear to 
be more severe than those reported on the recent Compensation 
and Pension examination report.  This medical evidence has 
not been considered by the agency of original jurisdiction, 
and the Veteran has not waived such review.  The issue of 
entitlement to a disability rating in excess of 30 percent 
for service-connected bilateral pes planus with hammertoes 
must be remanded for consideration of this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Note the Veteran's new address as 
indicated in a fax on top of volume 4 
of the record, which was received in 
October 2009.  

2.  Readjudicate the Veteran's claim 
for entitlement to a disability rating 
in excess of 30 percent for service-
connected bilateral pes planus with 
hammertoes with consideration of the 
medical evidence submitted subsequent 
to the August 2009 supplemental 
statement of the case.  

3.  If it is determined upon review of 
the additional medical evidence that 
additional development or medical 
examination is necessary to rate the 
Veteran's service-connected bilateral 
pes planus, then the appropriate 
development action should be 
undertaken. 

4.  Following the above, readjudicate the 
veteran's claim.  If the benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


